    CASE 0:20-cv-01904-PAM-BRT Document 56 Filed 09/08/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MINNESOTA


                                       :
301, 712, 2103 AND 3151 LLC; 12        :
TWENTY-SECOND AND 1827 LASALLE         :
LLC; 137 EAST SEVENTEENTH STREET       :
LLC; 1522 LASALLE AVENUE LLC; 1728     :
SECOND AVENUE AND 1801 THIRD           :
AVENUE LLC; 1806 AND 1810 THIRD        :
AVENUE LLC; 1816, 1820 AND 1830        :
STEVENS AVENUE LLC; 1817 SECOND        :
AVENUE LLC; 1900 AND 1906 CLINTON      :
AVENUE LLC; 1924 STEVENS AVENUE        :
LLC; 2020 NICOLLET AVENUE LLC;         :
2101 THIRD AVENUE LLC; 2323 AND        :
2401 CLINTON AVENUE LLC; 2417, 2423    :
AND 2439 BLAISDELL AVENUE LLC;         :
2427 BLAISDELL AND 2432 FIRST          :   CIVIL ACTION NO. 0:20-cv-01904
AVENUE LLC; 25 TWENTY-FIFTH            :   (PAM/BRT)
STREET LLC; 2535 CLINTON AVENUE        :
LLC; 2545 BLAISDELL AVENUE LLC;        :
2609 HENNEPIN AVENUE LLC; 2633         :   DECLARATION OF MARK
PLEASANT AVENUE LLC; 2720              :   JACOBSON IN SUPPORT OF
PILLSBURY AVENUE LLC; 2738 AND         :   MOTION FOR PRELIMINARY
2750 PILLSBURY AVENUE LLC; 2809        :   INJUNCTION
PLEASANT AVENUE LLC; 600               :
FRANKLIN AVENUE LLC; AMY SMITH;        :
BLAISDELL 3322, LLC; BLOOMINGTON       :
4035, LLC; BRYANT AVENUE               :
PROPERTIES LLC; COLFAX                 :
APARTMENTS LLC; DUPONT                 :
PROPERTIES LLC; FLETCHER               :
PROPERTIES, INC.; FRANKLIN VILLA       :
PARTNERSHIP, L.L.P.; FREMONT           :
APARTMENTS, LLC; FREMONT               :
TERRACE APARTMENTS, L.L.C.;            :
GARFIELD COURT PARTNERSHIP,            :
L.L.P.; GASPARRE NEW BOSTON            :
SQUARE, LLC; GATEWAY REAL              :
ESTATE, L.L.C.; JEC PROPERTIES, LLC;
LAGOON APARTMENTS, LLC; LL LLC;
     CASE 0:20-cv-01904-PAM-BRT Document 56 Filed 09/08/20 Page 2 of 3




NORTHERN GOPHER ENTERPRISES,
INC.; PATRICIA L. FLETCHER, INC.; and
RAY PETERSON,

                             Plaintiffs,

         v.

CITY OF MINNEAPOLIS,

                             Defendant.


         I, Mark Jacobson, declare under penalty of perjury as follows:

         1.    I submit this Declaration in support of Plaintiffs’ Motion for Preliminary

Injunction. The following statements contained in this Declaration are made as a product

of my personal knowledge and are true and correct to the best of my knowledge and

understanding. If asked to testify regarding each fact presented in this Declaration, my

testimony would be as presented herein.

         2.    I am an attorney with the law firm of Cozen O’Connor (“Cozen”), and I am

duly licensed to practice law in the State of Minnesota and before this Honorable Court.

         3.    Attached hereto as Exhibit A is a true and correct copy of Minneapolis City

Ordinance § 244.2030.

         4.    Attached hereto as Exhibit B is a true and correct copy of the U.S.

Department of Justice, Office of Justice, Bureau of Justice Statistics’ Report of a Study

entitled “Recidivism of Prisoners Released in 30 States in 2005: Patterns from 2005 to

2010.”




                                              2
     CASE 0:20-cv-01904-PAM-BRT Document 56 Filed 09/08/20 Page 3 of 3




       5.     Attached hereto as Exhibit C is a true and correct copy of the U.S.

Department of Justice, Office of Justice, Bureau of Justice Statistics’ Report of a Study

entitled “Recidivism of Sex Offenders Released from State Prison: A 9-Year Follow-Up

(2005-14).”



                                   /s/ Mark Jacobson
                                   Mark Jacobson

                                   Date: September 8, 2020




                                             3
